DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 3/24/2022 have been entered.
2. Claims 1 and 30 have been amended.
3. Claims 34 and 35 are new.
4. Claims 1, 3, 7, 9, 11, 13 and 28-35 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7 and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant has amended claim 1 to recite “wherein the urine, the culture of the cells, or the preservative solution of the cells or tissues is diluted to 1.5 to 107 times” and Applicant has set forth new claim 34 regarding the dilution of preservative solution of cells and tissue is diluted 1.5 to 1000 times, however a search of the instant specification and the originally filed claims provides no support for this limitation regarding dilution. 
Applicants argue in their response filed on 3/24/2022 that support for the amendment to claim 1 can be found in claim 30 and Example 3. 
The specification and claims provide support for two ranges with respect to amended claim 1. This support encompasses dilution of urine and a culture medium. In claim 30 the dilution is from 1.5 to 1000 and in Example 3, parag. 85 the specification teaches:
“The chemotaxis of nematodes was tested on an assay plate in the same manner as that of Example 1. As a result, wild-type nematodes (C. elegans) exhibited an attraction behavior to the culture medium (diluted to 1/106 to 1/107) on which the cancer cells had been cultured (Figure 13).
In Figure 13, the left bar shows the results obtained using a l/106-diluted cancer cell culture medium, and the right bar shows the results obtained using a l/107-diluted cancer cell culture medium.”
	However, the specification does not teach a range of dilutions from 1.5 to 10,000,000 (i.e. 107) for the four species of samples, urine, culture of cells, preservation solution of the cells or tissues, to be diluted as recited in amended claim 1. Further, there is no support in the specification for a range of 1.5 to 1000 for preservative solution of cells or tissues as set forth in new claim 34. 
The only support found in the originally filed claims and the specification regarding a dilution of the samples are for two species recited in the claims: (i) urine from 1.5 to 1000 (the specification at parag. 49 and claim 30) and (ii) 1/106 to 1/107 for cell culture media (Example 3). No other teachings are found regarding the range of dilution as set forth in amended claim 1 regarding a preservative solution or a tissue and the range of 1.5 to 10,000,000 is not taught or contemplated in the specification or the originally filed claims for the four species of samples to be assayed in claim 1.
	Accordingly, claims 1 and 34 are rejected under new matter for lacking support for the new amendment and claim regarding the dilution range set forth. If Applicant believes this rejection is in error they are invited to cite page and line number where support can be found for the new amendment to claim 1 and new claim 34.

Claims 1, 3, 7, 9, 11, 13 and 28-33 remain rejected and new claims 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
(A)
a method for detecting cancer in a subject, comprising the steps of:
(a) obtaining a test sample which comprises urine or a culture of cells from the subject and wherein a concentration of the urine is diluted 1.5 to 1000 with a diluting liquid or the culture of the cells is diluted 1,000,000 to 10,000,000 with a diluting liquid;
(b) exposing Caenorhabditis elegans (C. elegans) nematodes to the sample and a control sample separately, and
(c) assaying a chemotaxis of the C. elegans nematodes to the test sample and the control sample separately,
wherein a positive chemotaxis by the C. elegans nematodes to the test sample indicates that the subject is determined to have cancer, or to have a risk of having cancer, and
wherein a negative chemotaxis by the C. elegans nematodes to the test sample indicates that the subject is not determined to have cancer, or have the risk of having cancer, and
(B)
a method for identifying at least one olfactory receptor in C. elegans, comprising the steps of:
(a) obtaining a test sample which comprises urine or a culture of cells from the subject and wherein a concentration of the urine is diluted 1.5 to 1000 with a diluting liquid or the culture of the cells is diluted 1,000,000 to 10,000,000 with a diluting liquid;
(b) modifying at least one gene or a part of the at least one gene suspected of encoding the at least one olfactory receptor in C. elegans;
(c) testing a chemotaxis of the modified C. elegans to the test sample;
wherein a defect in the chemotaxis in comparison to a chemotaxis of control C. elegans indicates that the at least one olfactory receptor is associated with an odorant in a smell of the urine, cells, tissues, culture, or preservative solution,
 does not reasonably provide enablement for using any dilution of diluting liquid for the assaying of urine, cells, tissues or culture of cells and tissues.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses any dilution (claim 1) or modification (claim 9) of the test sample (i.e. urine) 
	Teaching in the Specification
	Regarding the dilution of the sample to be tested, the specification teaches:
“When urine is used as a sample, a stock solution of the urine sample can be used. However, the collected urine may be diluted to 1.5 to 1000 times, for example, with sterilized water, a buffer, etc. The dilution magnification is preferably 10 times.” (pg. 25 lines 6-9), and
“All of the urine samples were 10-fold diluted, and the chemotaxis test using nematodes was carried out three times for each sample.” (pg. 48 lines 1-2).
	Importantly, Mr. Hirostu in his declaration states (pg. 5 last parag.)  “From the above figure, it can be understood that nematodes do not show chemotaxis to every sample of cancer and that adjustment of the sample is important. Fig. 21 (above) shows the results obtained by testing the chemotaxis of nematodes when changing the concentration of urine”.
	Regarding chemotaxis, the specification teaches “The results are shown in Figure 1. As shown in Figure 1, negative (-) chemotaxis index (avoidance reaction) was exhibited to all of the healthy subject-derived urine samples used as controls (cl to c10), whereas positive (+)
chemotaxis index (attraction reaction) was exhibited to all of the cancer patient-derived urine samples (p1 to p20). Thus, cancer could be detected with an accuracy of 100%.” (pg. 41 lines 12-16). 
Figure 21 is reproduced below and its description is on pg. 50 lines 8-12 which states:
“As shown in Figure 21, it was demonstrated that a 10-fold dilution is preferable. In Figure 21, in the bar graph showing each concentration, the three bars on the left side show the results obtained using urine derived from healthy subjects, and the five bars on the right side show the results obtained using urine derived from cancer patients.”


    PNG
    media_image1.png
    820
    544
    media_image1.png
    Greyscale

	As set forth in figure 21 and taught in the Hirotsu declaration a dilution range of 101 to 103 was sufficient to practice and enable the claimed method for the detection of cancer in urine as embraced by the claims. The amended claims however encompass dilutions such as 1:10,000,000, and the specification does not enable any level of dilution, but rather a range of 1.5 to 1000 as taught in the instant specification. 
	Teachings in the Art
	The art teaches, in agreement with the data reported in figure 21, that a dilution of at least 10:1 is required to enable the detection of cancer in a sample as embraced by the claims. For example, Lanza et al. (2021, Scientific Reports, Vol. 11, pgs. 1-16) teaches a method of using C. elegans to detect cancer metabolites in urine (see Abstract). Specifically, Lanza teaches that “In line with previous data indicating a dose-dependent effect of cancer-derived biological samples on C. elegans chemotaxis behavior32, we tested several concentrations of urine and found that the maximum attraction to breast cancer samples, as well as the highest avoidance towards controls, peaked at a dilution of 10−1 (Supplementary Fig. S2).” (pg. 3 parag. 1).

    PNG
    media_image2.png
    480
    710
    media_image2.png
    Greyscale

	A review of Figure S2 of Lanza teaches that at a 10:1 dilution was chemotaxis observed to occur towards the cancer sample and away from the control samples. Regarding the importance of concentration of odorant to be detected, Lanza continues to teach that:
“urine samples eliciting attraction must contain chemicals at concentrations allowing them to interact with receptors on AWCs. This means that its receptors are good candidates as binding substrates for cancer-related metabolites, providing chemo-physical constraints on the interacting metabolites and their relative abundances. On the other hand, the high accuracy associated with the AWCON neuron also proves that chemical avoidance is not needed to discriminate between healthy samples and positive ones. However, C. elegans moves away from negative samples instead of just not showing attraction towards them. This suggests that there is a concurrent mechanism (yet not identified) contributing to the measured chemotaxis indexes, acting in a complementary way.” (pg. 7 parag. 3 last eight lines).
Thus the issue of unpredictability with the claimed invention is the breadth of dilution and samples to be tested. As taught in the specification and taught by Lanza et al., only a particular range of dilutions are available which provides a predictability of success. At other dilution levels, there is significant unpredictability regarding positive and negative chemotaxis in both the control and test groups. 
Again, for the Hirotsu declaration of record, it is stated “From the above figure, it can be understood that nematodes do not show chemotaxis to every sample of cancer and that adjustment of the sample is important. Fig. 21 (above) shows the results obtained by testing the chemotaxis of nematodes when changing the concentration of urine”.
Conclusion
Accordingly, the only enabled adjustment is a dilution of the test sample are those set forth in the scope above, which is in agreement with Lanza’s results and their teaching that “urine samples eliciting attraction must contain chemicals at concentrations allowing them to interact with receptors on AWCs.”. Only the dilution ranges set forth in the instant specification and supported by the teachings of Lanza are enabling for the claimed invention. The skilled artisan would require an undue amount of experimentation without a predictable degree of success to practice the claimed invention for its entire breath, thus limiting the claimed invention to the scope set forth above is proper.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that a person having ordinary skill in the art would understand, after reading the present application, that there is a correlation between the chemotaxis index of nematodes to a sample derived from cancer patients and concentrations of odors, in view of Figure 21. Figure 21 merely shows that a dilution of 10:1 is an optimal concentration among the tested concentrations, and an efficiency to detect a cancer may be decreased at lower or higher concentrations compared with the optimal concentration (Figure 21 shows nematodes tend to show a similar chemotaxis index to samples as the dilution of 10:1, even at a dilution of 100:1). In summary, Figure 21 merely shows that a dilution of 10:1 is an optimal concentration in a particular tested condition. 
As evidence to show that nematodes exhibit a similar response to samples at different concentrations, please refer to another application filed by the present applicant (WO2018/047959 corresponding to US20190369084; issued as U.S. 11,150,234), which shows that attraction behavior toward urine of the cancer patient and avoidance behavior from urine of the healthy individual was detected at a dilution of not only 10:1 but also 20:1 or 200:1 (in particular, see Example 2). 
Further, it is common general knowledge in the art that a skilled person can practice standard routine calibration experiments to determine optimal conditions using a series of diluted samples. Furthermore, the variation experiments are routine laboratory practice in the art. Therefore, a person having ordinary skill in the art can define a dilution of sample to practice the claimed invention in view of the teaching of the present application, without undue amount of experimentation. 
In addition, Applicant notes that a similar issue is discussed in a European Opposition Decision dated April 19, 2021 (Application No. 14870595.7). A copy of the Opposition Decision is attached herewith, and was previously submitted as an Information Disclosure Statement on April 30, 2021, and the relevant portion of the Opposition Decision is shown below: 
Dilution of the sample is an important factor of the invention. The issue on specific sample dilutions appears to relate to essential features, a clarity issue which is not open as an opposition ground. The granted patent clearly shows at which sample dilutions the invention works and al which sample dilutions not: the skilled person receives enough guidance to successfully perform the present invention. Some trial and error in practicing within the claimed scope is permitted even in pioneer inventions. Finding these “forbidden” areas does not amount to an undue burden for the skilled person: it requires standard routine calibration experiments, and certainly does not amount to a research program. Furthermore, multiple cancer types have been tested. Table 2 of the contested patent demonstrates a high sensitivity to various cancer types and the usefulness for detection of early cancer.
The European Opposition Decision states that “the skilled person receives enough guidance to successfully perform the present invention.”
Examiner’s Response 
While Applicants arguments and amendments have been fully considered they are not found persuasive. In view of Applicant’s arguments, the teachings in Example 2 of U.S. Patent No. 11,150,234 and an evaluation of instant Example 3, the scope of enablement has been amended above to reflect a range of dilutions which enable the claimed invention for assaying urine and culture media from cells from the patient. It is agreed that the claimed invention is enabled for a range of dilutions for urine and culture media from cells as demonstrated by Applicant’s arguments and evidence and the scope of enablement has been amended as set forth above. However, the claims encompass a range of dilutions for tissues, cells and preservative media which are not enabled by the claimed invention. 
Thus for the reasons above and of record the rejection is maintained.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  New claim 35 encompasses dilutions outside of the range of 1.5 to 10,000,000 as set forth in amended claim 1.
Specifically, the claim limitation that the dilution fold “is determined based upon samples from cancer and healthy subject” is a conditional claim limitation. The condition is that the dilution fold is based upon a determination of two different samples, a cancer sample and a healthy sample. Accordingly, this encompasses a dilution fold such as 1.2, 1.3 or 11,000,000, since this dilution fold has yet to be determined and thus encompasses a dilution range outside of the amended range of 1.5 to 10,000,000. Thus, given the open language and breadth of “determined based on” with respect to the dilution fold, this encompasses dilutions outside of the range set forth in amended claim 1 since new claim 35 encompasses any dilution fold based upon the sample from a cancer and healthy subject.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed. The claims are free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635